Title: To Alexander Hamilton from John Glen, 24 November 1799
From: Glen, John
To: Hamilton, Alexander


          
            Sir,
            Schenectady Novr 24th. 1799
          
          Agreeably to the order; contained in your Letter of the 14th instant (which came to hand by last evenings Mail) I shall immediately proceed to Bennington and take orders from Major Buell—
          In the Month of September last, I obtained leave of absence at New York; from General Wilkinson to visit my friends at this place and was to wait further orders from himself or superior authority—The General then informed me that he intended to recommend it to Major General Hamilton, to have me to Recruit for the 2nd Regt. in and about this place; in consequence of which I reported the probability of a Recruiting Rendevouz being established; which has already had the effect of producing a number of applicants for the service, and from circumstance it is very possible I think that a Company or perhaps more might be raised in Schenectady and its Vicinity by Next Spring—
          I make mention of these circumstances, in case it should be thought proper to — established a Rendevouz at — place—
          I have the honor be with great respect Your Excellency’s Most Ob: Sert
          
            John. V. Glen Lt
            2nd Regt U:S: Infantry
          
          His Excellency Major Genl. Hamilton
        